Citation Nr: 0841826	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-18 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition, and if so, whether service connection is 
warranted for the claimed disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile 
dysfunction secondary to hypertension.

4.  Entitlement to service connection for skin cancer to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and has appealed this case to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  The veteran's claim 
for service connection for skin cancer is subject to this 
stay, and its adjudication therefore must be deferred.





FINDINGS OF FACT

1.  An unappealed rating decision in March 1985 denied the 
veteran's claim of entitlement to service connection for a 
skin condition.  The veteran did not appeal this decision.

2.  Evidence associated with the claims file since the March 
1985 rating decision is not material and does not raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a skin disorder.

3.  The competent medical evidence of record does not show 
that the veteran was diagnosed with hypertension in service, 
within one year of service or that his hypertension is 
etiologically related to military service.

4.  The competent medical evidence of record does not 
indicate that the veteran's erectile dysfunction is caused by 
or aggravated by a service-connected disability and there is 
no evidence indicating a link between the veteran's erectile 
dysfunction and military service.


CONCLUSIONS OF LAW

1.  The March 1985 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  The evidence received subsequent to the March 1985 rating 
decision is not material and therefore the claim of 
entitlement to service connection for a skin disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) and (c) (2008).

3.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

4.  Erectile dysfunction is not proximately due to or the 
result of a service-connected disability and was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

An April 2004 VCAA letter informed the veteran of what 
evidence was required to substantiate his claim for service 
connection for hypertension and erectile dysfunction.  This 
letter also informed him of his and VA's respective duties 
for obtaining evidence.  The VCAA letter requested the 
veteran to provide any evidence in his possession and he was 
informed that it was ultimately his responsibility to ensure 
that VA received any evidence not in the possession of the 
Federal government.  

The veteran was also informed of the disability rating and 
the effective date; however, this portion of the duty to 
notify was satisfied subsequent to the initial AOJ decision 
by way of a letter sent to the veteran in March 2006.  The 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in April 2007 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  The veteran will not be 
prejudiced by the Board proceeding to decide his claims, as 
the timing error did not affect the essential fairness of the 
adjudication.  

In regards to the request to reopen the claim of entitlement 
to service connection for a skin disorder, the Board notes 
that the in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
U.S. Court of Appeals for Veterans Claims clarified VA's duty 
to notify in the context of claims to reopen.  With respect 
to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

A September 2003 VCAA letter informed the veteran of the 
criteria for reopening the previously denied claim of 
entitlement to service connection for a skin condition, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  The veteran 
was informed specifically of what evidence he was required to 
provide to reopen the claim and establish service connection 
for his skin disorder.  This letter also notified the veteran 
of his and VA's respective duties for obtaining evidence.  
Therefore, the Board finds that the requirements of VCAA 
regarding the duty to notify have been met and that VA has no 
further duty prior to Board adjudication.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records 
and private treatment records.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  

The Board observes that the veteran was not provided a VA 
examination for his service connection claims for 
hypertension and erectile dysfunction.  VA is required to 
provide an examination where the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but the evidence contains lay or medical 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, the veteran suffered an event, 
injury or disease in service, and there is an indication that 
the claimed symptoms are associated with the established 
event, disease or injury in service or for another service-
connected disability.  See 38 C.F.R. § 3.59(c)(4).  The 
evidence of record does not show an event, injury or disease 
in service and there is no indication of an association 
between an event or injury in service and the veteran's 
current hypertension and erectile dysfunction.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, as the 
veteran is not service-connected for any disability, there is 
no indication of an association between a service-connected 
disability and the claim for erectile dysfunction.  Id.

The Board also notes that VA attempted to obtain VA 
outpatient treatment records from the VA Hospital in 
Huntington, West Virginia between January 1967 and December 
1970.  The records indicate that VA attempted to obtain these 
records through the hospital and the archives. The RO was 
notified in November 2005, December 2005 and July 2006, that 
there was no way to retrieve the records from the hospital or 
the Federal Record Center.  Accordingly, the Board finds that 
the RO has satisfied its duty to assist in retrieving records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2).      

There is no other indication in the file that there are 
additional relevant records that have not been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim. 

II.  Merits of the Claim to Reopen

An unappealed rating decision in March 1985 denied the 
veteran's claim of entitlement to service connection for a 
skin condition on the basis that the veteran was seen only 
once in service for an acute skin condition with no residuals 
found on the separation examination and no evidence of 
continuity or chronicity either during service or subsequent 
to discharge from service.  The relevant evidence of record 
at the time of the March 1985 rating decision consisted of 
service treatment records.  The veteran did not file a notice 
of disagreement for that claim within the one-year time limit 
after the March 1985 rating decision.  Therefore, the March 
1985 rating decision is final based on the evidence of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A  5108.   
"New" evidence means existing evidence not previously 
submitted to the VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In August 2003, a claim to reopen the issue of entitlement to 
service connection for a skin condition was received.  
Evidence of record received since the March 1985 rating 
decision includes private treatment records and VA treatment 
records.  All of the evidence received since the March 1985 
rating decision is not considered "new" in that it was not 
of record at the time of the March 1985 rating decision.  
However, the evidence is not material because it does not 
relate to the unestablished fact of competent medical 
evidence indicating that the veteran's current skin disorder 
is etiologically related to military service, which is 
necessary to substantiate the claim.  

Accordingly, having determined that material evidence has not 
been submitted, the veteran's request to reopen the claim for 
service connection for a skin condition is not warranted.

III.  Merits of the Claim for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Hypertension

The veteran filed a claim for hypertension in September 2003.  
He contends that his hypertension is related to his military 
service.  The regional office denied the claim in August 
2004.  The veteran appeals this decision.  

The medical evidence of record supports the veteran's claim 
to having a current hypertension disorder.  A February 2005 
VA treatment record documents a diagnosis of hypertension.  
Thus, the first criterion for service connection has been 
established.  Pond, 12 Vet. App. at 346.  

However, the evidence indicates that the veteran's 
hypertension is unrelated to service.  The record lacks 
evidence showing that the veteran incurred a hypertension 
disorder during service or incurred a hypertension disorder 
within the first year of discharge from service.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.

Service medical records do not indicate any complaints, 
treatment, or diagnoses for hypertension.  The veteran's 
induction examination dated in May 1965 noted that the 
veteran's heart and vascular system was normal.  The 
veteran's blood pressure was 136/66.  The veteran's 
separation examination dated in July 1967 documented that the 
veteran's heart and vascular system was normal and reported 
his blood pressure was 140/60.  The separation examination 
did not provide a diagnosis of hypertension.  The earliest 
evidence of record for treatment of hypertension is found in 
a private treatment record dated in January 1997, 
approximately 30 years following service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  In addition, the 
earliest indication that the veteran believed hypertension 
was related to service is found in his September 2003 service 
connection claim, dated over 36 years following service.  
Based on this evidence, the Board finds that the 
preponderance of the evidence indicates that the veteran did 
not incur hypertension during service.  38 C.F.R. §§ 
3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  
Furthermore, the evidence of record does not contain a 
medical opinion establishing that the veteran's hypertension 
is etiologically related to his military service.  Thus, the 
second and third elements are unestablished.  See Pond, 12 
Vet. App. at 346.  

The only evidence that indicates that the veteran had 
hypertension during his military service is from his own 
statements.  Lay persons can provide an account of observable 
symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  However, lay assertions regarding medical matters, 
such as a diagnosis of hypertension or an opinion that his 
hypertension was caused by or aggravated by military service, 
have no probative value because lay persons are not competent 
to offer medical diagnoses or opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (professional 
opinions are required to address areas of knowledge requiring 
expertise).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
entitlement to service connection for hypertension is not 
warranted.    

Erectile Dysfunction

The veteran filed a service connection claim for erectile 
dysfunction in September 2004.  He contends that his erectile 
dysfunction is due to the medication he takes for his 
hypertension.  The RO denied his claim.  The veteran appeals 
this decision.

Service connection for a claimed disability may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The medical evidence of record supports the veteran's claim 
of having a current diagnosis of erectile dysfunction.  
Specifically, a February 2005 VA treatment report provides a 
diagnosis of erectile dysfunction.  Thus, the first criterion 
for service connection has been established.  See Allen, 7 
Vet. App. at 439; Pond, 12 Vet. App. at 346.  

As discussed above, the Board has denied service connection 
for hypertension.  Because service connection has not been 
shown for the claimed underlying condition, the veteran is 
not entitled to service connection on a secondary basis for 
any injury incurred as a result of the underlying condition.  
See 38 C.F.R. § 3.310(a).  Thus, service connection for 
erectile dysfunction secondary to hypertension is precluded.  
See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  

The Board also considered whether the veteran's service 
connection claim for erectile dysfunction is warranted on a 
direct basis.  The service treatment records do not indicate 
any complaints, treatment, or diagnoses of any erectile 
dysfunction during service.  The evidence of record is devoid 
of any objective medical evidence of erectile dysfunction 
until June 1989, approximately 22 years after service.  There 
is no medical evidence of record showing symptoms of erectile 
dysfunction or impotence prior to 1989.   In addition, the 
veteran himself stated that he has had problems with 
impotence since he was approximately forty years old.  See 
informal claim for compensation dated in September 2003.  
This lapse in time weighs against the veteran's claim.  See 
Maxson, 230 F.3d at 1333 (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  Furthermore, no medical professional 
has ever asserted that his erectile dysfunction is related to 
any incident or disease in service.  As the competent medical 
evidence does not link the veteran's current erectile 
dysfunction to service, service connection is not warranted 
on a direct basis.

In sum, the evidence of record does not show that the 
veteran's erectile dysfunction is caused or aggravated by a 
service-connected disability.  In addition, the competent 
medical evidence of record does not show a diagnosis of or 
treatment for erectile dysfunction in service or indicate 
that it is related to an incident or disease in service.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for erectile 
dysfunction is not warranted.  See 38 U.S.C.A §5107; 38 
C.F.R. § 3.102.


ORDER

1.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a skin disorder is denied.

2.  Entitlement to service connection for hypertension is 
denied.

3.  Entitlement to service connection for erectile 
dysfunction secondary to hypertension is denied.




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


